Appeal from an order of the Children’s Court, Nassau County, adjudging appellant to be the father of a child born out of wedlock, and from an order of said court directing appellant to pay $10 a week for the support of the child and $5 a week on account of the hospital expenses of $133.90. Order of filiation unanimously affirmed, without costs. No opinion. Order of support modified by reducing the amount for the support of the child from $10 a week to $7 a week and by reducing the amount to be paid on account of the hospital bill from $5 to $2 a week. As so modified, order unanimously affirmed, without costs. On this record, the amounts of the weekly payments were excessive. Present — Nolan, P. J., Wenzel, Beldoek, Hallinan and Kleinfeld, JJ.